Citation Nr: 9926334	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and mother



ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
December 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1991 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The appellant's skin disorder is currently manifested by 
complaints of constant itching, with medical findings for 
marked xeposis with areas of hypopigmentation over the hips, 
trunk, arms, and thighs; there are no complaints or objective 
medical findings of record for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

2.  The appellant's psychiatric disorder is currently 
manifested at its worst by complaints of insomnia, isolation, 
withdrawal, aggressiveness, panic attacks, and episodes of 
violence, with the objective findings for intact orientation, 
cognition, attention and concentration, but with some signs 
of mild depression, diagnosed as mild schizophrenia with 
dysthymia by the examiners on the 1995 and 1999 VA 
examination reports; a Global Assessment of Functioning Scale 
score of 70 was assigned on both the 1995 and 1999 VA 
examinations.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent for tinea 
versicolor are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 7806 
(1999).

2.  The schedular criteria for a rating in excess of 50 
percent for schizophrenia are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 9205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from January 1975 to 
December 1975.  Service medical records reflect that the 
appellant was treated for dry, flaky skin and psychiatric 
symptoms.
Report of VA examination dated September 1977 reflects a 
diagnosis for tinea versicolor.  Report of VA psychiatric 
examination dated October 1977 reflects a diagnosis for 
anxiety reaction.

By a rating decision dated November 1977, service connection 
was established or tinea versicolor (10%) and anxiety 
reaction (30%).

By a rating decision dated June 1979, the appellant's 
psychiatric disorder was recharacterized as schizophrenia, 
latent type, and this disability was evaluated as 50 percent 
disabling based on treatment records showing complaints of 
withdrawal, anxiety, headaches, auditory hallucinations, and 
sleep difficulty, with clinical findings for a flat affect 
and slightly depressed mood.

By a rating decision dated September 1983, the appellant's 
psychiatric disorder was evaluated as 30 percent disabling, 
based on report of VA psychiatric examination dated July 
1983, which showed improved psychiatric symptoms.  There were 
no auditory hallucinations and the appellant reported that he 
no longer felt he needed regular psychiatric therapy.  Also, 
the appellant reported that he was employed full-time.

Report of VA psychiatric examination dated May 1984 reflects 
a diagnosis for latent schizophrenia, with mild to moderate 
impairment.

A VA hospital summary for the period of March to May 1985 
reflects that the appellant was hospitalized for major 
depression.

In December 1990, the appellant filed a claim for increase.

In February 1991, VA outpatient treatment records dated 
August 1987 to January 1991 were received.  These records 
show that the appellant was seen by the Dermatology Clinic 
for skin complaints, diagnosed as atopic dermatitis, and the 
Neurology Clinic for headache complaints, diagnosed as 
headaches.  These records further show that the appellant was 
seen for complaints of depression and anxiety in 1988.

In January 1992, VA outpatient treatment records for the 
period of March 1989 to January 1992 were received.  These 
records reflect evaluation of skin complaints.  These records 
further reflect that the appellant was mentally evaluated in 
March 1989 for complaints of severe insomnia and nervousness.  
Clinical findings show that he was alert, coherent, and 
oriented in 3 spheres.  He was prescribed Doxepin, Halcion, 
and Xanax.  The appellant was also evaluated in March 1991 
and schizophrenia was diagnosed.

In January 1992, a personal hearing was conducted.  The 
appellant, along with his spouse and mother, testified that 
the appellant's schizophrenia was manifested by increased 
withdrawal, aggressiveness, irritability, volatility, and 
violent behavior (verbally and physically).  The appellant's 
mother noted that he has feelings of persecution and was 
extremely bothered by his skin disorder.  The appellant 
testified that he had constant itching all over his body with 
no relief from prescribed medications.  He reported that he 
employed home remedies to help, such as, cool baths.

In January 1992, a VA psychiatric examination was conducted.  
By history, the appellant was married twice and has a child 
from his second marriage.  He reported that he has been 
unemployed for several years and has been unable to maintain 
employment because of headaches.  The appellant complained of 
daily headaches.  Regarding psychiatric disability, the 
appellant reported symptoms of withdrawal, isolation, 
aggressiveness, violence, and poor sleep.  Mental status 
examination revealed a casually dressed and groom individual, 
with withdrawn and sullen behavior.  He had poor eye contact.  
There were no abnormal motor functions, such as tremors.  His 
responses were relevant and coherent.  He reported feelings 
of depression and low self-esteem, along with isolation and 
rejection.  He was referential concerning others, but not 
overtly delusional.  There were no active hallucinations.  
His affect was flat and his mood appeared chronically 
depressed and hypoactive.  He was oriented times 3 and had 
preserved memory.  Judgment and insight were poor.  The 
diagnoses were schizophrenia with chronic dysthymia and 
dependent personality features.  His level of functioning was 
described as poor.

In February 1992, a VA skin examination was conducted.  The 
appellant, age 35, reported itchy, dry, and scaling skin 
since 1975, which he treated with cream and pills, without 
relief.  History of tinea pedis was also noted.  Examination 
revealed marked xeposis with areas of hypopigmentation.  
There were atrophic, scaly patches on the hips, and atrophic 
poikiloderatoses on the trunk, arms, and thighs.  Maceration 
of the webs of the toes was also noted.  The diagnoses were 
poikiloderatic dermatitis, rule-out mycosis fungoides, rule-
out steroid induced skin atrophy, and severe tinea pedis.

A private psychiatric evaluation dated March 1992 reflects 
complaints of sleep disturbances, irritability, panic 
attacks, episodes of violence, and persecutory thoughts.  He 
admitted suicidal and homicidal thoughts.  He denied 
interpersonal relations, and noted that he and his wife were 
on the brink of divorce.  He was diagnosed with chronic 
schizophrenia psychosis, undifferentiated in activity, and 
paranoid personality.  The physician noted that the 
appellant's ability to worked was effected and he should not 
be permitted to handle his funds.

By a rating decision dated July 1992, the appellant's 
schizophrenia was rated as 50 percent disabling.

In November 1992, VA outpatient treatment notes for the 
period of August 1992 to November 1992 were obtained.  In 
October 1992, the appellant was seen to refill his 
psychiatric medications.  He was relevant, coherent, logical, 
and oriented times 3.  There were no abnormal movements or 
tics.  His affect was restricted.  There were no active 
hallucinations.  Schizophrenia, by history, was diagnosed.

In April 1995, a VA psychiatric examination was conducted.  
The appellant reported living with his wife and two children.  
He reported performing odd jobs, but he denied having held a 
regular job in many years.  Mental status examination 
revealed a clean, adequately dressed and groomed individual.  
He was alert and oriented times 3, with a slightly anxious 
mood and constricted affect.  His attention and concentration 
were good.  His speech was clear and coherent.  His memory 
was fair.  He was not hallucinating, nor was he suicidal or 
homicidal.  Insight and judgment were good.  He had good 
impulse control.  The diagnoses were schizophrenia, residual 
type with dysthymia, mild, and dependent personality traits.  
A Global Assessment of Functioning Scale score of 70 was 
assigned.

On VA psychological screening in May 1995, the data revealed 
that the appellant was very guarded and evasive, with poor 
reality contact, isolation, and poor impulse controls.  It 
was noted that the appellant seemed greatly preoccupied with 
his physical integrity.  There were signs of depressive 
symptomatology, bizarre mentation, and very high anxiety 
levels.  Testing results were consistent with schizophrenia 
and dysthymic disorder.

In June 1995, a VA Social and Industrial Survey was 
performed.  The appellant complained of chronic insomnia and 
feeling restless.  He reported that he stayed at home and 
watched television most of the time.  He reported that he was 
looking for a job where he could work alone.  He denied 
socializing with his neighbors, and indicated that he 
socializes only with his wife and children.  Three neighbors 
were interviewed and they reported that the appellant worked 
as an automobile mechanic.  One neighbor reported that the 
appellant spends all day away from home at work.  Another 
neighbor reported that the appellant helps his wife deliver 
cakes.  Another neighbor reported that the appellant takes 
his children to church and goes out frequently with his 
family.  No abnormal behavior was noted by neighbors.

In August 1995, an addendum to the April 1995 VA psychiatric 
examination was prepared.  The psychiatrist indicated that 
the GAF score of 70 represented the appellant's ability to be 
self-employed as a mechanic, manage his funds, interact in is 
community (seek jobs), and to help his wife, along with his 
reported occupational functioning difficulties, his reported 
social difficulties, and the mildness of his symptomatology 
(anxiety, depression, etc.)

In March 1999, a VA psychiatric examination was conducted.  
By history, the appellant was hospitalized in September 1996 
for detoxification.  He was divorced in 1998.  Mental status 
examination revealed a clean, adequately dressed and groomed 
individual.  He was alert and oriented times 3.  His mood was 
slightly depressed.  His affect was constricted.  His 
attention and concentration were good.  His memory was fair.  
His speech was clear and coherent.  He was not hallucinating, 
nor was he suicidal or homicidal.  His insight and judgment 
were fair, and he exhibited good impulse control.  The 
appellant was deemed competent to handle VA funds.  The 
diagnoses were schizophrenia, residual type with depressive 
features, mild, and dependent personality traits.  A GAF 
score of 70 was assigned.


ANALYSIS

In evaluating the appellant's request for an increased 
ratings, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).


Tinea Versicolor

The appellant's skin disorder is currently rated by analogy 
to eczema under diagnostic code 7806 in the rating schedule, 
which provides a 10 percent rating where there is 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  A 30 percent rating is provided 
where there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
provided where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  38 C.F.R. §§ 4.20, 4.118 (1999).

A review of the evidence of record shows that the appellant 
last underwent a VA skin examination in February 1992.  At 
that time, he complained of itchy, dry, and scaling skin 
since 1975, which he treated with cream and pills, without 
relief.  Clinical findings were positive for marked xeposis 
with areas of hypopigmentation.  This was described as 
atrophic, scaly patches on the hips, and atrophic 
poikiloderatoses on the trunk, arms, and thighs.  Maceration 
of the webs of the toes was also noted.  VA treatment records 
also show that the appellant was seen for evaluation and 
treatment of chronic skin disorder.  Testimony from a 
personal hearing conducted in January 1992 reflects that the 
appellant experiences constant itching.

Upon consideration of the appellant's complaints of constant 
itching, coupled with the medical findings for marked xeposis 
with areas of hypopigmentation over the hips, trunk, arms, 
and thighs, the Board finds that the appellant satisfies the 
criteria for a 30 percent rating for skin disorder.  However, 
in the absence of complaints of or objective medical findings 
for ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance, the Board finds that the criteria for a 50 
percent rating are not met.  The Board notes that the 
provision of 38 C.F.R. § 3.102 is not for application in this 
case as there is not an approximate balance of the positive 
and negative evidence, which does not satisfactorily prove or 
disprove the claim, for the reasons discussed above.

Schizophrenia

The Board notes that, on November 7, 1996, new regulatory 
provisions regarding psychiatric disability became effective.  
The new schedular criteria provide a 100 percent disability 
evaluation where there is objective evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.133 (formerly § 
4.132), Diagnostic Code 9205 (1999) (as revised, effective 
November 7, 1996 ).

A review of the medical evidence of record reflects that the 
appellant's psychiatric disorder, at its worst is manifested 
by complaints of insomnia, isolation, withdrawal, 
aggressiveness, panic attacks, and episodes of violence.  In 
March 1992, the appellant reported feeling persecuted and 
having suicidal or homicidal thoughts.  However, on 
subsequent examinations, the appellant denied similar 
notions.  In 1995, a comprehensive VA psychiatric examination 
was conducted.  On mental status review, the appellant 
appeared clean, and adequately dressed and groomed.  He was 
alert and oriented times 3, with a slightly anxious mood and 
constricted affect.  His attention and concentration were 
good, his speech was clear and coherent, his memory was fair, 
and he was not hallucinating, nor was he suicidal or 
homicidal.  Insight, judgment, and impulse control were all 
good.  At this time, he was diagnosed with schizophrenia with 
dysthymia, mild, and dependent personality traits.  Global 
Assessment of Functioning Scale score of 70 was assigned.

While VA psychological screening in May 1995 reflects that 
the appellant was very guarded and evasive, with poor reality 
contact, isolation, and poor impulse controls, a June 1995 VA 
Social and Industrial Survey reflects that the appellant was 
employed, helpful of his wife, and interacted well with his 
family based on neighbors' observations.  Although the 
appellant claimed to stayed at home and watch television most 
of the time, the neighbors' interviews suggest otherwise

In an August 1995 addendum to the March 1995 VA psychiatric 
examination, the psychiatrist indicated that the GAF score of 
70 represented the appellant's ability to be self-employed as 
a mechanic, manage his funds, interact in is community (seek 
jobs), and to help his wife, along with his reported 
occupational functioning difficulties, his reported social 
difficulties, and the mildness of his symptomatology 
(anxiety, depression, etc.)

On VA psychiatric examination in March 1999, clinical 
findings similar to those reported in 1995 were found.  
Specifically, on mental status review, the appellant appeared 
clean, and adequately dressed and groomed.  He was alert and 
oriented times 3.  Although his mood was slightly depressed 
and his affect was constricted, his attention and 
concentration were good, his memory was fair, his speech was 
clear and coherent, and he was not hallucinating, nor was he 
suicidal or homicidal.  At this time, his insight and 
judgment were fair, and he exhibited good impulse control.  
The appellant was deemed competent to handle VA funds.  A GAF 
score of 70 was assigned and his psychiatric condition was 
described as mild.

Upon consideration of the appellant's description of his 
symptoms, coupled with the objective medical evidence of 
record, the Board finds that the schedular criteria for a 
rating in excess of 50 percent are not met.  The evidence of 
record does not establish by a preponderance of the evidence 
that the appellant experiences deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood due to service-connected psychiatric disability.  The 
appellant is not suicidal, he does not engage in obsessional 
rituals, he does not have intermittently illogical, obscure, 
or irrelevant speech, nor does he experience near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  Recent 
examination reports show good impulse control even though 
unprovoked irritability with periods of violence was shown in 
the past.  Also, there is no evidence of spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or worklike setting), or an inability to establish and 
maintain effective relationships.  We note that the evidence 
of record suggests that the appellant is away from home all 
day, working as an automobile mechanic according to a 
neighbor, and that he goes out frequently with his family, 
including to church, according to another neighbor.  While 
the record shows that the appellant was unemployed for many 
years, the appellant stated that this was due to headaches, 
not psychiatric problems.

Additionally, the Board has considered whether the schedular 
criteria in place prior to the revision which became 
effective in November 1996 would result in a more favorable 
outcome for the appellant.  The old schedular criteria 
provided that a psychoneurosis resulting considerable social 
and industrial impairment warranted a 50 percent disability 
rating.  A 70 and 100 percent rating were provided where 
there was severe and total impairment of social and 
industrial functioning, respectively. With the criteria in 
mind, the Board believes that the appellant, even under the 
old schedular criteria, does not satisfy the requirements for 
a 70 percent or greater rating as the appellant's 
symptomatology, which primarily consist of complaints of 
insomnia, isolation, withdrawal, aggressiveness, panic 
attacks, and episodes of violence, with the objective 
findings for intact orientation, cognition, attention and 
concentration, but with some signs of mild depression and 
restricted affect do not establish the presence of either 
severe or total social and industrial impairment as 
contemplated by the old schedular criteria.  Additionally, 
the assignment of a GAF score of 70 on VA examinations in 
1995 and 1999 was reported by the examiners to reflect no 
more than mild impairment.


ORDER

A 30 percent rating for tinea versicolor is granted.

An increased rating for schizophrenia is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

